

115 HR 230 IH: Shee Atiká Land Entitlement Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 230IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo ensure equitable treatment of Shee Atiká, Incorporated, under the Alaska Native Claims
			 Settlement Act by facilitating the transfer of land on Admiralty Island,
			 Alaska, and for other purposes.
	
 1.Short titleThis Act may be cited as the Shee Atiká Land Entitlement Act or the SALE Act. 2.Shee Atiká, Incorporated (a)DefinitionsIn this section:
 (1)AccountThe term Account means the Shee Atiká Account established under subsection (d). (2)AgencyThe term agency means—
 (A)any department, agency, or other instrumentality of the Federal Government; and (B)any Government corporation (as defined in section 9101 of title 31, United States Code).
 (3)AgreementThe term Agreement means the agreement between Shee Atiká and the United States (including any amendment or supplement to the agreement) under which the United States has an option to reacquire the Cube Cove Land.
 (4)Cube cove landThe term Cube Cove Land means the approximately 23,000 acres of surface estate land at Cube Cove, Admiralty Island, Alaska, as described in Appendix A to the Agreement.
 (5)PropertyThe term property has the meaning given the term in section 12(b)(7)(vii) of the Act of January 2, 1976 (43 U.S.C. 1611 note; Public Law 94–204).
 (6)SecretaryThe term Secretary means the Secretary of Agriculture. (7)SegmentThe term segment means any 1 of the 13 tracts of surface estate land identified in Appendix C to the Agreement.
 (8)Shee atikáThe term Shee Atiká means Shee Atiká, Incorporated. (b)Authorization (1)In generalAll consideration, whether in cash or in kind, received by Shee Atiká under the Agreement shall be treated for purposes of all Federal laws as if the consideration was, within the meaning of section 21(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1620(c)), the receipt of land or any interest in land pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) or cash in order to equalize the values of properties exchanged pursuant to section 22(f) of the Alaska Native Claims Settlement Act (43 U.S.C. 1621(f)).
 (2)EffectNothing in the Agreement or this section imposes any duty on Shee Atiká not expressly set forth in the Agreement. In the event such Agreement is terminated prior to a complete acquisition by the United States of all of Shee Atiká’s Cube Cove Lands and interests in such lands, neither such Agreement nor this section shall—
 (A)constitute a cloud of title, lien, or encumbrance of any sort on Shee Atiká’s remaining Cube Cove Lands or interests therein; or
 (B)limit in any manner the use of any portion of Shee Atiká’s remaining Cube Cove Lands or interests therein.
 (3)Indian legislationThis section is a further implementation of the Alaska Native Claims Settlement Act and is Indian legislation enacted by Congress pursuant to plenary authority under the Constitution of the United States to regulate Indian Affairs.
				(c)Option To receive credits
				(1)In general
 (A)CreditsOn election by Shee Atiká made in writing not later than the day before the date on which a closing of any segment of the Cube Cove Land is scheduled to occur, the Secretary, in accordance with subsection (d), may pay all or part of the amounts due to Shee Atiká under the Agreement on the closing date in the form of credits that may be used by Shee Atiká to purchase property sold at public sale.
 (B)CashAmounts otherwise due to Shee Atiká for which Shee Atiká has not made the election described in subparagraph (A) shall be paid to Shee Atiká in cash.
 (2)RequirementThe Secretary shall make a payment in the form described in paragraph (1) without regard to whether Shee Atiká has made any other election under paragraph (1).
 (3)Closing dateClosing of any segment for which Shee Atiká has made an election under paragraph (1) shall occur not later than 30 days after the date on which the Secretary notifies Shee Atiká that the applicable credit is ready to be deposited into the Account.
				(d)Establishment of account
 (1)In generalNotwithstanding any other provision of law, not later than 90 days after Shee Atiká first makes an election under subsection (c)(1), the Secretary of the Treasury, in consultation with the Secretary, shall establish an account in the Treasury to be known as the Shee Atiká Account.
 (2)Credits into accountThe Secretary of the Treasury, in consultation with the Secretary, shall— (A)deposit into the Account amounts equal to any credit received under subsection (c); and
 (B)establish procedures under which Shee Atiká may— (i)receive deposits into the Account;
 (ii)make deposits from the Account into escrow when an escrow is required for the sale of any property; (iii)reinstate to the Account any unused escrow deposits under clause (ii) if the applicable sale is not completed; and
 (iv)notwithstanding any other provision of law and on written notice to the Secretary of the Treasury and the Secretary, assign, without restriction, any or all of the amounts in the Account.
 (3)Availability of amountsThe balance of the Account shall— (A)be immediately available to Shee Atiká for use in accordance with paragraph (4); and
 (B)remain available until expended. (4)Use of funds (A)In generalShee Atiká may use amounts in the Account to bid for, and purchase, any property at any public sale by an agency.
 (B)RequirementIn conducting a transaction under subparagraph (A), an agency shall accept any amount tendered from the Account in the same manner as if the amount were tendered in cash.
 (5)EffectNotwithstanding any other provision of law, any property purchased under paragraph (4) shall be considered to be a conveyance made under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) on the date of enactment of that Act.
				